Opinión concurrente emitida por la
Juez Asociada señora Rodríguez Rodríguez.
La controversia en este caso es sumamente sencilla. Re-quiere que nos planteemos qué efecto tuvo la Ley Núm. 215-2009, que extendió el término para la acción de im-*822pugnación de filiación dispuesto en el Código Civil, sobre aquellos casos pendientes ante los tribunales a la fecha de su aprobación.
Hace unos meses tuvimos este mismo asunto ante nues-tra consideración y llegamos a la misma conclusión que ahora valida la mayoría. Y es que la determinación de la mayoría en el caso de epígrafe es la única posible ante el claro texto de la Ley Núm. 215-2009, supra. En Negrón Ramos v. Alvarado Cruz, 180 D.P.R. 548 (2011), se dispuso, mediante sentencia, lo mismo que hoy pauta el Tribunal.
En la opinión de conformidad que suscribí en Negrón Ramos, expresé mis razones para concluir lo mismo que hoy resuelve la mayoría. Me reitero en lo expresado en aquella ocasión. Cito por lo tanto, extensamente, de mi opi-nión de conformidad:
La Ley Núm. 215 de 29 de diciembre de 2009 enmendó el Art. 117 del Código Civil para modificar el término de caduci-dad para ejercitar la acción de impugnación de presunción de paternidad de los hijos, así como la manera en que se computa este término. Previo a la enmienda, el Art. 117 disponía lo siguiente:
“La acción para impugnar la legitimidad del hijo deberá ejercitarse dentro de los tres (3) meses siguientes a la inscrip-ción del nacimiento en el registro si el marido se hallare en Puerto Rico, y de los seis (6) meses si estuviere fuera de Puerto Rico, a contar desde que tuvo conocimiento del nacimiento. (Énfasis nuestro.) 31 L.P.R.A. see. 465.”
Del texto transcrito se desprende que en aquellas situacio-nes en que el marido “se hall [a] en Puerto Rico”, como ocurre en el de autos, su término para impugnar la paternidad de su presunto hijo es de tres meses. Este término es de caducidad apreciable de oficio, según hemos dispuesto reiteradamente. González Rosado v. Echevarría Muñiz, 169 D.P.R. 554, 561 (2006); Santiago Ojeda v. Cruz Maldonado, 109 D.P.R. 143, 146 (1979).
Por otro lado, la Ley Núm. 215 modificó sustancialmente el contenido del Artículo 117 del Código Civil. Éste ahora dispone de la siguiente manera:
“La acción para impugnar la presunción de paternidad o de maternidad, por parte del padre legal deberá ejercitarse dentro del plazo de caducidad de seis meses, contados a partir de la *823fecha de [sic] que advenga en conocimiento de la inexactitud de la filiación o a partir de la aprobación de esta Ley, lo que sea mayor.” (Énfasis nuestro.) 31 L.P.R.A. see. 465 (Supl. 2010).
Como se advierte, cambian dos cosas. Por un lado, el tér-mino de tres meses se aumentó a seis, pero más importante, se modificó la forma como se computa este término. Así, para marcar el comienzo del cómputo del término ya no se partirá de la inscripción del menor en el Registro Demográfico cuando el padre se encontrara en Puerto Rico, o desde que éste se enterara del nacimiento si se encontrara fuera; ahora, su de-curso se da “a partir de la fecha de [sic] que se advenga en conocimiento de la inexactitud de la filiación o a partir de la aprobación de esta Ley, lo que sea mayor”. Con esta determi-nación, la Asamblea Legislativa quiso cerciorarse de que “la realidad jurídica [fuese igual a] la biológica”, y expresó su de-seo de “armoniza[r] nuestro ordenamiento jurídico con los avances científicos y codificar normas dictadas por vía de jurisprudencia”. P. del S. 1195, Exposición de Motivos de la Ley Núm. 215 de 29 de diciembre de 2009.
La Asamblea Legislativa quiso, además, extender la norma establecida “a todos [los] casos que estén presentados ante nuestros tribunales, impugnaciones de paternidad o de mater-nidad, a la fecha de entrada en vigencia de esta Ley”. Exposi-ción de Motivos de la Ley Núm. 215. Ello, “[c]omo medida de derecho transitorio ...”. Informe de la Cámara de Represen-tantes, Comisión de lo Jurídico, pág. 3. En lo pertinente, la primera oración del Art. 6 de la Ley Núm. 215 dispone lo si-guiente: “Toda acción de impugnación de filiación pendiente ante los tribunales se le aplicará lo dispuesto en esta Ley.” Esta disposición del Art. 6 no deja duda de que la intención del legislador fue que el nuevo plazo para impugnar la paternidad y la nueva forma de computarlo aplicasen a aquellos casos que se encontraran ante la consideración de los tribunales del país al momento de aprobarse y entrar en vigor la Ley Núm. 215.
Delimitado el marco jurídico que debemos aplicar en este caso, sólo nos resta repasar los hechos ante nuestra conside-ración para resolver esta controversia....
Iniciamos señalando que conforme el estado de derecho vi-gente al momento de instarse la demanda de autos, no hay duda de que el término con que contaba el peticionario para impugnar la paternidad de dos de sus presuntos hijos había caducado, por lo que la determinación de los foros inferiores fue la correcta. Ahora bien, en el transcurso del litigio el dere-cho aplicable cambió. Veamos.
Como se señaló inicialmente, estando el caso de autos pen-diente de atender por este Tribunal, la Asamblea Legislativa *824aprobó la Ley Núm. 215. La nueva ley modificó el término para impugnar la paternidad y cómo éste se computa; además, proveyó que lo allí dispuesto fuese aplicable a todos los casos que se estuviesen litigando ante los tribunales. Con lo cual, no cabe otra conclusión que el caso de autos debe evaluarse con-forme lo dispuesto en la Ley Núm. 215.
Habida cuenta que el Tribunal de Primera Instancia deses-timó la reclamación de impugnación de paternidad por haber caducado el término para instarla conforme el estado de dere-cho vigente en ese momento, y ante lo dispuesto en la Ley Núm. 215, que aplica a casos como los de autos, procede revo-car al foro de instancia y devolver el caso a ese foro para que se reinicien los procedimientos desestimados. Reiniciado el pro-ceso, todas las partes concernidas tendrán la oportunidad de hacer los planteamientos que estimen procedentes y el foro primario los habrá de ponderar y resolver conforme estime correcto.
Por los fundamentos que expresé en Negrón Ramos v. Alvarado Cruz, ante, considero correcto el dictamen en este caso.